Exhibit 10.2 STOCK REPURCHASE AGREEMENT STOCK REPURCHASE AGREEMENT (this “Agreement”) made and entered into as of December 23, 2009 by and between the Charleston Basics, Inc., a Delaware corporation (the “Company”) and Collins Timber Company LLC, an Oregon limited liability company (the “Selling Shareholder”). The Company and the Selling Shareholder are referred to herein individually as a “Party” and, collectively, as the “Parties.” WHEREAS, pursuant to that certain Agreement and Plan of Merger dated as of date hereof (the “Merger Agreement”), by and among the Company, Paneltech Products, Inc. a Delaware corporation and wholly owned subsidiary of the Company (“Paneltech Products”), and Paneltech International, L.L.C., a Washington limited liability company (“Paneltech International”), Paneltech International merged with and into Paneltech Products (the “Merger”) and each membership unit of Paneltech International was exchanged for 4,597.53254 shares of common stock, $0.0001 par value, of the Company (the “Common Stock”). WHEREAS, contemporaneously with Company’s entry into the Merger Agreement or shortly thereafter, the Company has entered, or will enter, into securities purchase agreements (the “Securities Purchase Agreements”), with certain investors party thereto (the “Investors”) pursuant to which the Company has sold or will sell, and the Investors have acquired or will acquire, shares of preferred stock (the “Preferred Stock”) and common stock purchase warrants (the “Warrants”) of the Company convertible into or exercisable for Common Stock, in a financing of up to $3 million that may occur in two stages, the first such closing referred to as the Initial Closing (as defined in the Securities Purchase Agreements) and the second such closing referred to as the Secondary Closing (as defined in the Securities Purchase Agreements) (the “Offering”); WHEREAS, the Selling Shareholder desires to sell to the Company, and the Company desires to use proceeds from the Offering to repurchase, all upon the terms and subject to the conditions set forth in this Agreement, Thirteen Million Seven Hundred Seventy Two Thousand Five Hundred Fifty (13,772,550) shares of Common Stock (the “Shares”), which the Selling Shareholder received pursuant to the Merger Agreement in exchange for certain of the Selling Shareholder’s membership interests in Paneltech International; and WHEREAS, upon the repurchase of the Shares by the Company, the Selling Shareholder will continue to hold Eight Million One Hundred Seventy Nine Thousand Six Hundred
